DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2012216364 A) (English machine translation previously provided) and further in view of Kimura et al. (CN 104662114 A) (English machine translation provided herein).
Regarding claim 1, Ishibashi discloses a method for manufacturing a secondary battery pouch film (Ishibashi; machine translation; [0001], [0008], [0011], [0014], & [0016]; “pouch film” being defined as “aluminum plastic film packaging”) having at least an outer layer (Ishibashi; machine translation; [0011]; base material layer), a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer), a primer layer (Ishibashi; machine translation; [0011]; adhesive layer), and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer) in this order, the method comprising: a drying process of applying and heating a primer layer composition on the metal layer so as to dry the primer layer composition and cure at least a part of the primer layer composition (Ishibashi; machine translation; [0089]), wherein, as the primer layer, an aqueous solvent-based emulsion composition is used (Ishibashi; machine translation; [0089]), wherein the aqueous solvent-based emulsion composition comprises an acid-modified polypropylene (Ishibashi; machine translation; [0066]-[0070]) and a curing agent (Ishibashi; machine translation; [0082]) and a drying process temperature of 150ºC (Ishibashi; machine translation; [0089]) which is within the claimed range of 150ºC or lower.
Ishibashi further teaches wherein the aqueous solvent-based emulsion composition may comprises an organic solvent (Ishibashi; machine translation; [0051]).
Ishibashi does not disclose wherein, as the primer layer, an organic solvent-based emulsion composition is used, a solvent of the organic solvent-based emulsion composition consisting of an organic solvent, wherein the organic solvent-based emulsion composition has a curing start temperature of 150ºC or lower, and wherein, the method is not subjected to a thermal lamination process when laminating with the sealant layer.
Kimura teaches a method for manufacturing a secondary battery pouch film (Kimura; machine translation; [0002], [0087]-[0089]) having a metal layer (Kimura; machine translation; [0089]; aluminum foil), a primer layer (Kimura; machine translation; [0089]; adhesive), and a sealant layer (Kimura; machine translation; [0089]; CPP film) in this order, the method comprising: a drying process of applying and heating a primer layer composition on the metal layer so as to dry the primer layer composition and cure at least a part of the primer layer composition (Kimura; machine translation; [0089]; evaporated and dried), wherein, as the primer layer, an organic solvent-based emulsion composition is used (Kimura; original publication; Table 1; Example 4), a solvent of the organic solvent-based emulsion composition consisting of an organic solvent (Kimura; machine translation; [0067], [0084]; xylene/ethylene glycol monobutyl ether/1-butyl alcohol) because of its excellent drying properties and workability (Kimura; machine translation; [0067]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize an organic solvent-based emulsion composition as taught in Kimura such that a solvent of the organic solvent-based emulsion composition consists of an organic solvent in lieu of the aqueous solvent-based emulsion composition of modified Ishibashi because of its excellent drying properties and workability and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses that the method for manufacturing a secondary battery pouch film comprises an organic solvent-based emulsion composition which comprises: forming a two-component curing type organic solvent-based emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (Ishibashi; original publication; Table 3; examples 9-23) in an organic solvent (Kimura; machine translation; [0067], [0084]), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]). 
The instant specification discloses that the method for manufacturing a secondary battery pouch film comprises an organic solvent-based emulsion composition which comprises: forming a two-component curing type organic solvent-based emulsion composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]) in an organic solvent (instant specification; [0074]-[0075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]). 
Since modified Ishibashi discloses a similar method of manufacturing a secondary battery pouch with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein the organic solvent-based emulsion composition has a curing start temperature of 150ºC or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the organic solvent-based emulsion composition of modified Ishibashi to have the claimed curing start temperature by selecting triethylamine as a catalyst in Ishibashi from the list of other components because  triethylamine is a known component of a secondary battery pouch and the organic solvent-based emulsion composition of modified Ishibashi and the organic solvent-based emulsion composition of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi does not disclose wherein the method is not subjected to a thermal lamination process when laminating with the sealant layer.
Kimura teaches a method for manufacturing a secondary battery pouch film (Kimura; machine translation; [0002], [0087]-[0089]) having a metal layer (Kimura; machine translation; [0089]; aluminum foil), a primer layer (Kimura; machine translation; [0089]; adhesive), and a sealant layer (Kimura; machine translation; [0089]; CPP film) in this order, the method comprising: wherein the organic solvent-based emulsion composition comprises an acid-modified polypropylene (Kimura; machine translation; [0030], [0087]-[0089], [0108]) and a curing agent (Kimura; machine translation; [0087]-[0089], [0114]; EPICLON 860 - bisphenol A epoxy resin), and wherein, the method is not subjected to a thermal lamination process when laminating with the sealant layer (Kimura; machine translation; [0089]; lamination roller at room temperature).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the lamination process taught in Kimura for the lamination process of modified Ishibashi because it is a known lamination process suitable for the intended purpose of forming a secondary battery film pouch and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses an organic solvent-based emulsion composition which comprises forming a two-component curing type organic solvent-based emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (Ishibashi; original publication; Table 3; examples 9-23) in an organic solvent (Kimura; machine translation; [0067], [0084]), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]). 
The instant specification discloses that the method for manufacturing a secondary battery pouch film comprises an organic solvent-based emulsion composition comprises forming a two-component curing type organic solvent-based emulsion composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]) in an organic solvent (instant specification; [0074]-[0075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]).  
Since modified Ishibashi discloses a similar method of manufacturing a secondary battery pouch with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein the curing start temperature is 135ºC to 150 ºC.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the organic solvent-based emulsion composition of modified Ishibashi to have the claimed curing start temperature by selecting triethylamine as a catalyst in Ishibashi from the list of other components because  triethylamine is a known component of a secondary battery pouch and the organic solvent-based emulsion composition of modified Ishibashi and the organic solvent-based emulsion composition of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the drying process start temperature is 150ºC (Ishibashi; machine translation; [0089]) which is within the claimed range of 135ºC to 150ºC.
Regarding claim 4, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the organic solvent-based emulsion composition is a two-component curing type of composition (Ishibashi; machine translation; [0025]).
Regarding claim 5, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein a curing agent of the two-component curing-type organic solvent-based emulsion composition is an epoxy-based curing agent (Ishibashi; machine translation; [0082]) (Ishibashi; original publication; Table 3; examples 9-23).
Regarding claim 6, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the two-component curing-type organic solvent-based emulsion composition comprises acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and an epoxy curing agent as a curing agent part (Ishibashi; machine translation; [0082]; bisphenol A diglycidyl ether polymer) (Ishibashi; original publication; Table 3; examples 9-23).
Regarding claim 7, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the organic solvent-based emulsion composition comprises a catalyst to adjust the curing start temperature (Ishibashi; machine translation; [0051]; triethylamine).
Regarding claim 9, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above but does not disclose wherein an aging process is performed a room temperature when laminating with the sealant layer.
Kimura teaches a method for manufacturing a secondary battery pouch film (Kimura; machine translation; [0002], [0087]-[0089]) having a metal layer (Kimura; machine translation; [0089]; aluminum foil), a primer layer (Kimura; machine translation; [0089]; adhesive), and a sealant layer (Kimura; machine translation; [0089]; CPP film) in this order, the method comprising: wherein an aging process is performed anywhere between room temperature to 100ºC when laminating with the sealant layer (Kimura; machine translation; [0073], [0089]; “between” being interpreted to include the endpoints) which encompasses the claimed room temperature aging process in order to strengthen the bonding (Kimura; machine translation; [0073]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a room temperature aging process out of the list disclosed in Kimura and add the aging process step to modified Ishibashi in order to strengthen the bonding and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, Ishibashi discloses a method for improving formability of a secondary battery pouch film (Ishibashi; machine translation; [0001], [0008], [0011], & [0014]) having at least an outer layer (Ishibashi; machine translation; [0011]; base material layer), a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer), a primer layer (Ishibashi; machine translation; [0011]; adhesive layer), and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer) in this order, the method comprising: a drying process of applying and heating a primer layer composition on the metal layer so as to dry the primer layer composition and cure at least a part of the primer layer composition (Ishibashi; machine translation; [0089]), wherein, as the primer layer, an aqueous solvent-based emulsion composition is used (Ishibashi; machine translation; [0089]), wherein the aqueous solvent-based emulsion composition comprises an acid-modified polypropylene (Ishibashi; machine translation; [0066]-[0070]) and a curing agent (Ishibashi; machine translation; [0082]) and a drying process temperature of 150ºC (Ishibashi; machine translation; [0089]) which is within the claimed range of 150ºC or lower.
Ishibashi further teaches wherein the aqueous solvent-based emulsion composition may comprises an organic solvent (Ishibashi; machine translation; [0051]).
Ishibashi does not disclose wherein, as the primer layer, an organic solvent-based emulsion composition is used, a solvent of the organic solvent-based emulsion composition consisting of an organic solvent, wherein the organic solvent-based emulsion composition has a curing start temperature of 150ºC or lower, wherein, the method is not subjected to a thermal lamination process when laminating with the sealant layer, and wherein an aging process is performed at room temperature when laminating with the sealant layer.
Kimura teaches a method for improving formability of a secondary battery pouch film (Kimura; machine translation; [0002], [0087]-[0089]) having a metal layer (Kimura; machine translation; [0089]; aluminum foil), a primer layer (Kimura; machine translation; [0089]; adhesive), and a sealant layer (Kimura; machine translation; [0089]; CPP film) in this order, the method comprising: a drying process of applying and heating a primer layer composition on the metal layer so as to dry the primer layer composition and cure at least a part of the primer layer composition (Kimura; machine translation; [0089]; evaporated and dried), wherein, as the primer layer, an organic solvent-based emulsion composition is used (Kimura; original publication; Table 1; Example 4), a solvent of the organic solvent-based emulsion composition consisting of an organic solvent (Kimura; machine translation; [0067], [0084]; xylene/ethylene glycol monobutyl ether/1-butyl alcohol) because of its excellent drying properties and workability (Kimura; machine translation; [0067]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize an organic solvent-based emulsion composition as taught in Kimura such that a solvent of the organic solvent-based emulsion composition consists of an organic solvent in lieu of the aqueous solvent-based emulsion composition of modified Ishibashi because of its excellent drying properties and workability and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses that the method for manufacturing a secondary battery pouch film comprises an organic solvent-based emulsion composition which comprises: forming a two-component curing type organic solvent-based emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (Ishibashi; original publication; Table 3; examples 9-23) in an organic solvent (Kimura; machine translation; [0067], [0084]), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]). 
The instant specification discloses that the method for manufacturing a secondary battery pouch film comprises an organic solvent-based emulsion composition which comprises: forming a two-component curing type organic solvent-based emulsion composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]) in an organic solvent (instant specification; [0074]-[0075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]). 
Since modified Ishibashi discloses a similar method of manufacturing the secondary battery pouch film with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein the organic solvent-based emulsion composition has a curing start temperature of 150ºC or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the organic solvent-based emulsion composition of modified Ishibashi to have the claimed curing start temperature by selecting triethylamine as a catalyst in Ishibashi from the list of other components because triethylamine is a known component of a secondary battery pouch and the organic solvent-based emulsion composition of modified Ishibashi and the organic solvent-based emulsion composition of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi does not disclose wherein the method is not subjected to a thermal lamination process when laminating with the sealant layer and wherein an aging process is performed at room temperature when laminating with the sealant layer.
Kimura teaches a method for improving formability of a secondary battery pouch film (Kimura; machine translation; [0002], [0087]-[0089]) having a metal layer (Kimura; machine translation; [0089]; aluminum foil), a primer layer (Kimura; machine translation; [0089]; adhesive), and a sealant layer (Kimura; machine translation; [0089]; CPP film) in this order, the method comprising: wherein the organic solvent-based emulsion composition comprises an acid-modified polypropylene (Kimura; machine translation; [0030], [0087]-[0089], [0108]) and a curing agent (Kimura; machine translation; [0087]-[0089], [0114]; EPICLON 860 - bisphenol A epoxy resin), and wherein, the method is not subjected to a thermal lamination process when laminating with the sealant layer (Kimura; machine translation; [0089]; lamination roller at room temperature).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the lamination process taught in Kimura for the lamination process of modified Ishibashi because it is a known lamination process suitable for the intended purpose of forming a secondary battery film pouch and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi does not disclose wherein an aging process is performed at room temperature when laminating with the sealant layer.
Kimura teaches a method for improving formability of a secondary battery pouch film (Kimura; machine translation; [0002], [0087]-[0089]) having a metal layer (Kimura; machine translation; [0089]; aluminum foil), a primer layer (Kimura; machine translation; [0089]; adhesive), and a sealant layer (Kimura; machine translation; [0089]; CPP film) in this order, the method comprising: wherein an aging process is performed anywhere between room temperature to 100ºC when laminating with the sealant layer (Kimura; machine translation; [0073], [0089]; “between” being interpreted to include the endpoints) which encompasses the claimed room temperature aging process in order to strengthen the bonding (Kimura; machine translation; [0073]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a room temperature aging process out of the list disclosed in Kimura and add the aging process step to modified Ishibashi in order to strengthen the bonding and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 11, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses a secondary battery pouch film manufactured by the method, the secondary battery pouch film comprises: a primer layer (Ishibashi; machine translation; [0011]; adhesive layer) that is interposed between a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer) and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer).
Modified Ishibashi further discloses that the method for manufacturing a secondary battery pouch film comprises forming a secondary battery pouch film having at least an outer layer (Ishibashi; machine translation; [0011]; base material layer), a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer), a primer layer (Ishibashi; machine translation; [0011]; adhesive layer), and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer) in this order, wherein, as the primer layer, an organic solvent-based emulsion composition is used comprising: a two-component curing type organic solvent-based emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (Ishibashi; original publication; Table 3; examples 9-23) in an organic solvent (Kimura; machine translation; [0067], [0084]), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]) and a drying process temperature of 150ºC (Ishibashi; machine translation; [0089]). 
The instant specification discloses that the method for manufacturing a secondary battery pouch film comprises forming a secondary battery pouch film comprises forming a secondary battery pouch film having at least an outer layer (instant specification; Fig. 1), a metal layer (instant specification; Fig. 1), a primer layer (instant specification; Fig. 1), and a sealant layer (instant specification; Fig. 1) in this order, wherein, as the primer layer, an organic solvent-based emulsion composition is used (instant specification; [0074]) comprising: a two-component curing type organic solvent-based emulsion composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]) in an organic solvent (instant specification; [0074]-[0075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]) and a drying process temperature of 150ºC (instant specification; Table 1; Example 4). 
Since modified Ishibashi discloses a similar method of manufacturing a secondary battery pouch with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein formability of the secondary battery pouch film is 6.5 mm or larger, wherein initial peel strength of the secondary battery pouch film is 14.0 N/15mm or higher, wherein hydrofluoric acid resistance strength of the secondary battery pouch film is 5.0 N/15mm or higher, and wherein electrolyte resistance strength of the secondary battery pouch film is equal to or higher than 90% of the initial peel strength.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the secondary battery pouch film of modified Ishibashi to have the claimed formability, initial peel strength, hydrofluoric acid resistance strength, and electrolyte resistance strength because the secondary battery pouch film of modified Ishibashi and the secondary battery pouch film of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, modified Ishibashi discloses all the limitations of the secondary battery pouch film above and further discloses that the method for manufacturing a secondary battery pouch film comprises forming a secondary battery pouch film having at least an outer layer (Ishibashi; machine translation; [0011]; base material layer), a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer), a primer layer (Ishibashi; machine translation; [0011]; adhesive layer), and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer) in this order, wherein, as the primer layer, an organic solvent-based emulsion composition is used comprising: a two-component curing type organic solvent-based emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (Ishibashi; original publication; Table 3; examples 9-23) in an organic solvent (Kimura; machine translation; [0067], [0084]), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]) and a drying process temperature of 150ºC (Ishibashi; machine translation; [0089]). 
The instant specification discloses that the method for manufacturing a secondary battery pouch film comprises forming a secondary battery pouch film comprises forming a secondary battery pouch film having at least an outer layer (instant specification; Fig. 1), a metal layer (instant specification; Fig. 1), a primer layer (instant specification; Fig. 1), and a sealant layer (instant specification; Fig. 1) in this order, wherein, as the primer layer, an organic solvent-based emulsion composition is used (instant specification; [0074]) comprising: a two-component curing type organic solvent-based emulsion composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]) in an organic solvent (instant specification; [0074]-[0075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]) and a drying process temperature of 150ºC (instant specification; Table 1; Example 4). 
Since modified Ishibashi discloses a similar method of manufacturing a secondary battery pouch with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein the initial peel strength is 14.0 N/15mm or higher, wherein the electrolyte resistance strength is 14.0 N/15mm or higher, wherein hydrofluoric acid resistance strength is 5.0 N/15mm or higher, and wherein penetration strength is 21.0 N or higher.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the secondary battery pouch film of modified Ishibashi to have the claimed initial peel strength, hydrofluoric acid resistance strength, electrolyte resistance strength, and penetration strength because the secondary battery pouch film of modified Ishibashi and the secondary battery pouch film of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Ishibashi discloses all the limitations of the secondary battery pouch film above and further discloses that the method for manufacturing a secondary battery pouch film comprises forming a secondary battery pouch film having at least an outer layer (Ishibashi; machine translation; [0011]; base material layer), a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer), a primer layer (Ishibashi; machine translation; [0011]; adhesive layer), and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer) in this order, wherein, as the primer layer, an organic solvent-based emulsion composition is used comprising: a two-component curing type organic solvent-based emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (Ishibashi; original publication; Table 3; examples 9-23) in an organic solvent (Kimura; machine translation; [0067], [0084]), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]) and a drying process temperature of 150ºC (Ishibashi; machine translation; [0089]). 
The instant specification discloses that the method for manufacturing a secondary battery pouch film comprises forming a secondary battery pouch film comprises forming a secondary battery pouch film having at least an outer layer (instant specification; Fig. 1), a metal layer (instant specification; Fig. 1), a primer layer (instant specification; Fig. 1), and a sealant layer (instant specification; Fig. 1) in this order, wherein, as the primer layer, an organic solvent-based emulsion composition is used (instant specification; [0074]) comprising: a two-component curing type organic solvent-based emulsion composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]) in an organic solvent (instant specification; [0074]-[0075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]) and a drying process temperature of 150ºC (instant specification; Table 1; Example 4). 
Since modified Ishibashi discloses a similar method of manufacturing a secondary battery pouch with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein the formability is 6.5 mm to 6.8 mm, wherein the initial peel strength is 14.0 N/15mm to 15.0 N/15mm, wherein the electrolyte resistance is 14.0 N/15mm to 14.5 N/15mm, wherein the hydrofluoric acid resistance strength is 6.0 N/15mm to 6.4 N/15mm, and wherein the penetration strength thereof is 21.0 N to 23.0 N.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the secondary battery pouch film of modified Ishibashi to have the claimed formability, initial peel strength, hydrofluoric acid resistance strength, electrolyte resistance strength, and penetration strength because the secondary battery pouch film of modified Ishibashi and the secondary battery pouch film of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2012216364 A) (English machine translation previously provided) and Kimura et al. (CN 104662114 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Liu et al. (CN 111171737 A) (English machine translation previously provided).
Regarding claim 8, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further teaches that the primer layer is an adhesive layer (Ishibashi; machine translation; [0011]).
Modified Ishibashi does not disclose wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone.
Liu teaches a method for manufacturing a film (Liu; machine translation; [0002]) having a base layer (Liu; machine translation; [0009]) and a primer layer (Liu; machine translation; [0009]; adhesive layer), wherein, as the primer layer, an organic solvent-based emulsion composition is used (Liu; machine translation; [0056]), the method comprising: a drying process of applying and heating a primer layer composition on the base layer so as to dry the primer layer composition and cure at least a part of the primer layer composition, wherein the organic solvent-based emulsion composition comprises polypropylene and a curing agent (Liu; machine translation; [0056]), wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone (Liu; machine translation; [0076]) so that the primer layer is heated gradually and evenly, thereby ensuring the adhesion of the primer layer and the adhesion between the primer layer and the base layer (Liu; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the drying process taught in Liu to the method of modified Ishibashi so that the primer layer is heated gradually and evenly, thereby ensuring the adhesion of the primer layer and the adhesion between the primer layer and at least one adjacent layer and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2012216364 A) (English machine translation previously provided) and Kimura et al. (CN 104662114 A) (English machine translation provided herein) as applied to claim 11 above, and further in view of Miyama et al. (JP 4899235 B2) (as recited in the IDS dated 10/29/2020) (English machine translation previously provided).
Regarding claim 14, modified Ishibashi discloses all the limitations of the secondary pouch film above and further discloses wherein the secondary battery pouch film is configured to have a base layer (Ishibashi; machine translation; [0011]; base material layer), a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer), a corrosion preventing layer formed on at least one side of the metal layer (Ishibashi; [0018] & [0087]; acid degreasing), a primer layer formed on an inner side of the metal layer (Ishibashi; machine translation; [0011]; adhesive layer), a polypropylene extrusion layer which is a melt-extrusion resin layer (Ishibashi; machine translation; [0090]), wherein the base layer is a polyester film (Ishibashi; machine translation; [0087]), and wherein the metal layer is made of aluminum (Ishibashi; machine translation; [0016], [0087]).
Modified Ishibashi does not disclose a cast polypropylene (CPP) layer which is a sealant layer.
Miyama teaches a secondary battery film (Miyama; original publication; Fig. 2(b)) (machine translation; P1-2; at least the cast polypropylene layer is a film) wherein the secondary battery pouch film is configured to have a base layer (Miyama; machine translation; P6; base material layer), a metal layer (Miyama; machine translation; P6; barrier layer), a corrosion preventing layer formed on at least one side of the metal layer (Miyama; machine translation; P6; chemical conversion treatment), a primer layer formed on an inner side of the metal layer (Miyama; machine translation; P6; acid modified PP), a polypropylene extrusion layer which is a melt-extrusion resin layer (Miyama; machine translation; P6; PP resin as an extruded resin), and a cast polypropylene (CPP) layer which is a sealant layer (Miyama; machine translation; P6; heat seal layer), wherein the base layer is and a polyimide film (Miyama; machine translation; P6; nylon), and wherein the metal layer is made of aluminum (Miyama; machine translation; P6; aluminum) because the use of cast polypropylene enables good heat-sealing properties, moisture resistance, heat resistance, and other protective physical properties required (Miyama; machine translation; P6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the cast polypropylene (CPP) layer to the secondary battery pouch film of modified Ishibashi because its use enables good heat-sealing properties, moisture resistance, heat resistance, and other protective physical properties required and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are, in-part, moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant first argues that the method of claim 1 achieved unexpected results, i.e. having a superior combination of formability, initial feel strength, hydrofluoric acid resistance, and electrolyte assistance.
The Examiner respectfully disagrees. Examples 3 and 4 of the instant specification were the only examples that achieved the superior combination of formability, initial feel strength, hydrofluoric acid resistance, and electrolyte assistance, i.e. reads on the limitations of claim 12. Thus claims 1 and 10 need to be amended to be commensurate in scope with Examples 3 and 4. Specifically, claims 1 and 10 need to have a curing process temperature and a drying process temperature of 135ºC to 150ºC.  Additionally, the Applicant will have to add the following limitations to claims 1 and 10 or disclaim their effects on the unexpected results in an affidavit:
The particulars of the pouch film structure in which the base layer is formed of PET/nylon, the metal layer is formed of aluminum and a corrosion prevention layer, the adhesive layer, and the sealant layer formed of CPP film, in that order (instant specification; [00072]). 
The particulars of drying process including the ten zones wherein the middlemost zone is set to be the highest (instant specification; [00073]).
The particulars of the organic solvent-based emulsion composition, comprising a two-component type organic solvent-based emulsion, wherein the second component is obtained by dissolving bisphenol A epoxy curing agent with an ether polymer in an organic solvent, wherein the organic solvent-based emulsion composition further comprises a tertiary amine catalyst (instant specification; [00074]-[00076]).
The Applicant next argues that the primary reference, Ishibashi, does not teach nor suggest the technical problems which the claimed invention intends to address.
The Examiner respectfully disagrees.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicant further argues that modifying Ishibashi to remove the aqueous solvent to solely have an organic solvent in an effort to attain the claimed invention ruins the intended function of Ishibashi.
The Examiner respectfully disagrees.  Although Ishibashi prefers an aqueous solvent from the viewpoint of being better for the environment (Ishibashi; machine translation; [0047]), the ultimate function of the aqueous solvent is to provide a dispersion medium for the acid-modified polypropylene resin and the cross-linking agent (Ishibashi; machine translation; [0048]) to produce an adhesive layer (Ishibashi; machine translation; [0057]). Furthermore, it is well known to the skilled artisan that an organic solvent can also serve as a dispersion medium without ruining the aforementioned intended function of Ishibashi.
The Applicant additionally argued that the Examiner impermissibly used hindsight reasoning because the claimed invention was not considered in its entirety.
The Examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724